DETAILED ACTION
The Notice of Allowability submitted on March 1, 2022 has been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,  12-14 & 19-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grill et al. (US 2014/0350634) in view of Gliner et al. (US 2006/0015153).

Grill et al. discloses;


1.  A method for providing a neural stimulation therapy to treat chronic pain of a patient, comprising (e.g., [0003] & [0057]): recording, using a neural sensing system, neural activity data of the patient at one or more sites within a nervous system of the patient related to the chronic pain of the patient; modifying a computational neural modeling system to model the neural activity data of the patient, wherein the computational neural modeling system is configured to generate an output (e.g., [0060]-[0064] & [0075]-[0076]) ; assessing a respective neural response of the patient for each of a plurality of different temporal stimulation patterns using the modified computational neural modeling system (e.g., via the disclosed step of ‘monitoring’ the performance of the stimulation pattern); selecting, based on the respective neural responses, one of the plurality of different temporal stimulation patterns; and programming an implantable stimulation system to provide the selected one of the plurality of different temporal stimulation patterns to the patient to treat the chronic pain of the patient {e.g., [0075]-[0076], [0101]-[0105] & (Fig 9)}.

12.  The method of claim 1 wherein the modifying comprises measuring one or more frequencies of the sensed neural activity data and assigning one or more parameters in the computational neural modeling system to values selected according to the one or more measured frequencies (e.g., via the disclosed frequency oscillatory activity being associated with specific neurological disorders and selecting specific stimulation parameters to treat the patient-specific recordings, [0066]-[0067], [0075]-[0076] & [0101]-[0105]).

13. The method of claim 12 wherein at least one frequency assigned to a parameter of the computational neural modeling system is determined by measuring neural activity in the patient that occurs in response to application of trial stimulation pulses to the patient (e.g., via the disclosed recordings of the patient’s neural activity being during and/or at intervals or an continuous basis by the IPG, which simultaneously generates/delivers and records neural activity, [0065]-[0067] & [0075]-[0076]).

14. A method for providing a neural stimulation therapy to treat chronic pain of a patient, comprising: recording, using a neural sensing system, neural activity data of the patient at one or more 
sites within a nervous system of the patient related to the chronic pain of the patient, the neural activity data corresponding to intrinsic neural activity in the absence of stimulation; modifying a computational neural modeling system to model the sensed neural activity data of the patient, wherein the computational neural modeling system is configured to generate an output; computing a respective neural response of the patient for each of a plurality of different temporal stimulation patterns using the modified computational neural modeling system; selecting, based on the respective neural responses, one of the plurality of different temporal stimulation patterns; and programming an implantable stimulation system to provide the selected one of the plurality of different temporal stimulation patterns to the patient to treat the chronic pain of the patient {e.g., [0075]-[0076], [0101]-[0105] & (Fig 9)}.
19. The method of claim 1, wherein the recording the neural activity data comprises measuring neural activity of a single neuron and measuring compound action potentials (CAPs) of multiple neurons (e.g., [0082] & [0089]).

20. The method of claim 1, wherein the recording the neural activity data comprises measuring neural activity from specific spinal cord structures of the patient [e.g., 0049].

21. The method of claim 1, wherein the neural activity data corresponds to one of intrinsic neural activity and neural activity generated in response to an applied stimulation (e.g., [0075]-[0077]).

22.  The method of claim 1, wherein the selecting the one of the plurality of different temporal stimulation patterns comprises selecting a pulse amplitude and a pulse width corresponding to the one of the plurality of different temporal stimulation patterns (e.g., [0075]-[0077]).

23. The method of claim 22, wherein the selecting the one of the plurality of different temporal stimulation patterns comprises selecting a pulse frequency and a pulse repetition parameter corresponding to the one of the plurality of different temporal stimulation patterns (e.g., [0075]-[0077]).

24. The method of claim 1, wherein the assessing the respective neural response of the patient comprises evaluating each of the plurality of different temporal stimulation patterns based on an extent to which a temporal stimulation pattern of the plurality of different temporal stimulation patterns reduces at least one of neuropathic pain transmission and paresthesia sensations [e.g., 0049].

25. The method of claim 24, wherein the assessing the respective neural response of the patient comprises evaluating each of  different plurality of the temporal stimulation patterns based on an extent to which a temporal stimulation pattern of the plurality of different temporal stimulation patterns extends a life of a battery of the implantable stimulation system (e.g., [0087]-[0089]).

20. (Currently Amended) The method of claim 14, further comprising delivering electric pulses to the one or more sites within the nervous system of the patient, wherein the electric pulses include parameters corresponding to the selected one of different plurality of the temporal stimulation patterns (e.g., [0075]-[0077]).

27. The method of claim 14, wherein the neural activity data comprises first neural activity recorded at individual neurons and second neural activity recorded at multiple neurons, and wherein the second neural activity corresponds to near-synchronous activity (e.g., [0110]-[0111]).

28. The method of claim 14, wherein the selected one of the plurality of different temporal stimulation patterns comprises a temporal stimulation pattern having a particular amplitude, pulse width, and duty cycle [e.g., 0089].

29. A device for providing neural stimulation therapy to treat chronic pain of a patient, the device comprising: electrodes configured to record neural activity data corresponding to neural activity of the patient at one or more sites within a nervous system of the patient and related to the chronic pain of the patient; and an implantable pulse generator coupled to the electrodes and configured to:

send the neural activity data to a computing device configured to store a biophysical model of neurons, wherein the biophysical model of neurons is configured to generate an output corresponding to a firing rate of individual neurons positioned within a spinal cord of the patient; receive a temporal stimulation program selected at the computing device from among a plurality of temporal stimulation pattern programs; and stimulate the nervous system of the patient based on the temporal stimulation program {e.g., [0075]-[0076], [0101]-[0105] & (Figs. 8-9)}.

30. The device of claim 29, wherein the electrodes configured to record the neural activity data comprise microelectrodes configured to record the neural activity data generated at single neurons and macroelectrodes configured to record the neural activity data generated by near-synchronous activity of multiple neurons (e.g., [0110]-[0111]).

31. The device of claim 29, wherein the implantable pulse generator is communicatively coupled to the computing device (e.g., Fig 8).

32. The device of claim 29, wherein the implantable pulse generator is configured to: generate an electrical pulse having an amplitude, a frequency, a width, and a repetition parameter corresponding to the temporal stimulation program; and transmit the electrical pulse to the electrodes [e.g., 0089].

33. The device of claim 32, wherein the electrodes are further configured to transmit the electrical pulse to the one or more sites within the nervous system of the patient, and wherein the one or more sites correspond to a spinal cord of the patient [e.g., 0049].

34. The device of claim 29, wherein the individual neurons are located within a spinal cord of the patient [e.g., 0049].

	Grill et al. discloses the claimed invention having a method for providing neural stimulation therapy comprising recording neural activity data of a patient and modifying a computational neural modeling system to generate an output except wherein said generated output corresponds to a firing rate of individual neurons positioned within a spinal cord of a patient.  Gliner et al. teaches that it is known to use systems and methods for enhancing or affecting neural stimulation  efficiency based on one or more electrode assemblies that are positioned and configured to sense, detect or monitor neuroelectric activity corresponding to a set or monitoring sites, i.e. the spinal column, wherein the neural activity sensed is governed by action potentials generated in and propagated by neurons, which further integrates the input signals it receives and fires a series of action potentials in the event that the integration exceeds a threshold potential, i.e. a neural firing threshold (e.g., abstract, [0004] & [0037]-[0039])].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Grill et al. with the use of specifically monitoring neural activity corresponding to a fired-series of action potentials associated with monitoring sites such as the spinal column of a patient, as taught by Gliner et al., since such a modification would provide the method for providing neural stimulation therapy comprising recording neural activity data of a patient and modifying a computational neural modeling system to generate an output, wherein said generated output corresponds to a firing rate of individual neurons positioned within a spinal cord of a patient for providing the predictable results pertaining to enhancing or affecting neural stimulation efficiency and/or efficacy [e.g., Gliner, abstract, [0004] & [0037]-[0039])].  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792